Opinion issued June 20, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00619-CV
____________

IN RE FRED HEAFNER, Relator



Original Proceeding on Petition for Writ of Prohibition



O P I N I O N
	Relator, Fred Heafner, has filed a petition for writ of prohibition, (1) asking this
Court to enjoin Judge Stone (2) from issuing a writ of possession for the real property
in question, enjoining the Harris County Clerk from releasing the appellate cash bond,
and enjoining the real party in interest from leasing, selling, transferring, conveying,
or assigning any interest in the real property in question.
	We deny the petition for writ of prohibition.
PER CURIAM
Panel consists of Justices Mirabal, Taft, and Jennings.
Do not publish.  Tex. R. App. P. 47.
1.    	See Tex. R. App. P. 52; Tex. Gov't Code Ann. § 22.221(Vernon Supp.
2002).
2.    	The Honorable Kathleen Stone, visiting judge of the County Civil Court
at Law No. 1of Harris County, Texas.  The underlying lawsuit is Mary Frances
Heafner vs. Fred Wayner Heafner, trial court cause no. 773,096.  The judgment of
eviction signed in trial court cause no. 773,096 is on appeal to this Court in appellate
cause no. 01-02-00624-CV.